PER CURIAM:
In the above entitled cause No. 11902, in this Court, we have examined in detail the petition for writ of habeas corpus, the brief in support thereof, the transcript and exhibits in connection therewith including the order of the Hon. James F. Battin, United States District Judge, in civil cause No. 839, in the United States Court for the District of Montana, Billings, Division; district court file No. 2450 in the district court of the Twelfth Judicial District, Hill County, Montana; district court files Nos. 5624C and 5705C in the district court of the Eighth Judicial District, Cascade County, Montana; and our opinions in State v. Gray, 152 Mont. 145, 447 P.2d 475 and State v. Gray, 152 Mont. 310, 448 P.2d 744;
And it appearing from the foregoing examination that the sufficiency of the showing of probable cause for the issuance of the search warrant referred to in the instant petition which was issued on May 10, 1967 by the Hon. Paul G. Hatfield, Judge of the district court of the Eighth Judicial District of the state of Montana, in and for the county of Cascade, is of importance to a determination of the issues presented by the instant petitioner;
Anri it further appearing that additional facts may appear in connection with the issuance of the search warrant referred to above in the records of the district court of Cascade County and the officers thereof.
Accordingly, we hereby transfer this petition for writ of habeas corpus by Charles Arthur Gray and supporting papers referred to hereinabove, to the district court of the Eighth Ju*509dicial District of the state of Motnana, in and for the county of Cascade, for a legal determination of the matter set forth above. Should the district court have additional facts sufficient to establish probable cause for the issuance of the search warrant referred to hereinabove it should supply to this Court the record thereof.
It is therefore ordered that the petition be transferred to the district court of the Eighth Judicial District, in and for the county of Cascade, and the Hon. Paul G. Hatfield, district judge, for disposition.
The clerk of this Court is directed to forward all papers and documents referred to in the first paragraph of this order to the district court of the Eighth Judicial District, in and for the county of Cascade, and the Hon. Paul G. Hatfield, judge thereof.